STATE OFFICERS and EMPLOYEES The Board of Trustees of the University Hospital has the authority pursuant to 70 O.S. 3306.6 [70-3306.6] (6) (1976) to place employees of the University Hospital in an exempt status or to have those employees hired and positions created prior to transition retained in the unclassified service in letters of appointment by the Board of Trustees.  The Attorney General has considered your request for an opinion wherein you ask, in effect, the following question: Pursuant to 70 O.S. 3306.6 [70-3306.6] (6) (1976) is the Board of Trustees of the University Hospital vested with the authority to place employees in an exempt status, or did such authority terminate after the original exemptions were issued? Your question can be answered by a plain reading of 70 O.S. 3306.6 [70-3306.6] (6) (1976) which provides as follows: "B. Employees of the University Hospital shall be in the Classified Service of the Merit System of Personnel Administration, except those placed in an exempt status or retained in the Unclassified Service in letters of appointment by the Board of Trustees." It is apparent from a reading of 70 O.S. 3306.6 [70-3306.6](6)(B) that the Board of Trustees is vested with authority to place employees in an exempt status or have them retained in the unclassified service in letters of appointment. Nothing in the statute nor in the Act providing for the separation of University Hospital from the University of Oklahoma, 70 O.S. 3306 [70-3306] et seq. (1976), limits or restricts the operation of the aforesaid statute as to creation of future positions not already covered by a merit job description.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: The Board of Trustees of the University Hospital has the authority pursuant to 70 O.S. 3306.6 [70-3306.6] (6) (1976) to place employees of the University Hospital in an exempt status or to have those employees hired and positions created prior to transition retained in the unclassified service in letters of appointment by the Board of Trustees.  (DAVID K. McCURDY) ** SEE: OPINION NO. 78-254 (1978) **